Pierce, J.
This action of tort, originally heard in a district court, comes here on the appeal of the defendant from the decision of the Appellate Division of that court dismissing the report of the special justice.
The following facts appear in the report: After dark on the night of June 14, 1929, in Hadley, Massachusetts, there was a collision on a public highway between an automobile owned by the plaintiff and the defendant’s trailer, which caused the damages alleged to have been sustained by the plaintiff at the time of said collision. The trailer referred to was of the platform style, weighed about ten tons, had no motive power of its own, and was equipped with a hand brake, made necessary by its weight. Prior to, and at the time of said collision, the trailer was being hauled by a four-ton motor truck, operated by a paid employee of a firm called Gleason Brothers. This firm had hired the trailer of the defendant. The hire of the trailer included the services of one of the defendant’s servants, whose task was to have general charge of it and of the lights thereof, and to remain on it while it was being hauled. The rent charged by the defendant for the use of the trailer included the pay of the employee who accompanied the trailer. The terms of the hiring required that the trailer be returned to the defendant at a designated place in Hadley, and it was being hauled there by the truck of Gleason Brothers at the time of the accident.
The driver of the truck testified, in substance, that he was in the employ of Gleason Brothers and on the day in question took his orders from that firm; that he took no orders from the president of the defendant corporation; and that he was instructed by his employer to return the trailer to a designated place in Hadley. The president of the defendant corporation testified that he drove on ahead of the truck and trailer and waited at a narrow bridge which *285crosses the Connecticut River; “that upon the arrival at the bridge of Gleason Brothers’ truck, pulling the trailer, he, Kennedy, stepped out of his car on the Hadley side of the river and held up traffic until the truck and trailer had crossed the bridge; that the truck and trailer then continued on the paved Northampton-Hadley road while he, Kennedy, drove off on another road, intending to meet the truck and trailer at ■ the point designated for the return of the trailer to the. defendant. The truck and trailer had travelled not over a quarter of a mile when the accident happened.”
The defendant does not deny that the employee who had charge of the trailer at the time of the collision was negligent, but contends that such negligence was not the cause of the injury which the plaintiff sustained. The several requests for rulings made by the defendant and denied at the hearing are restated in the defendant’s brief in the following form: “(1) that the defendant’s employee, who was in charge of the trailer at the time of the accident, became the servant of Gleason Brothers of Northampton, under the terms of the contract of hire of the trailer; (2) that at the time of the accident the trailer was under the exclusive control of the driver of the propelling truck, who at the time was acting under the instructions only of his employers, the said Gleason Brothers; (3) that the defendant is not liable, therefore, for the negligence in this case.”
We consider the case on the assumption that the above statement of the defendant’s contention marks the limits of its defence. It could not have been ruled, as requested, that the servant of the defendant became, under the terms of the hiring, the servant of the owner of the propelling truck, because in the absence of clear terms in the contract to that end it was a question of fact on all the evidence whether the owner of the trailer had surrendered for the time being its control over its servant, who was to have general charge of the trailer and was to accompany it until it was returned to the owner, and whether such servant assented to become the servant of the owner of the propelling truck while he was in charge of the trailer. Reagan *286v. Casey, 160 Mass. 374. On the general question involved see Shepard v. Jacobs, 204 Mass. 110; Hunt v. New York, New Haven & Hartford Railroad, 212 Mass. 102, 107; Mahoney v. New York, New Haven & Hartford Railroad, 240 Mass. 8, 12; Pyyny v. Loose-Wiles Biscuit Co. 253 Mass. 574, 576; Marsh v. Beraldi, 260 Mass. 225; Khoury v. Edison Electric Illuminating Co. 265 Mass. 236, 239. We find no reversible error. It follows that the- order "Report dismissed” must be affirmed.

So ordered.